 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID HENRY CURRY,                                 No. 2:18-cv-2513 KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                         Defendants.
16

17

18          Plaintiff is an inmate at the Butte County Jail. Defendants Dr. Harris and R.N. Thompson

19   answered the complaint. This action proceeds on plaintiff’s claims that defendants were

20   deliberately indifferent to plaintiff’s serious needs by refusing to provide an extra mattress and

21   failing to provide adequate pain medication. On August 5, 2019, plaintiff filed a letter entitled,

22   “Motion to Submit Addendum to Existing Case,” along with 66 pages of documents which

23   plaintiff claims he unsuccessfully attempted to submit at the recent settlement conference. (ECF

24   No. 19.) Plaintiff alleges he has suffered several civil rights violations at the hands of defendants

25   since the filing of this action. He states a nurse told him he has congestive heart failure. Plaintiff

26   claims his thyroid levels are at abnormally high levels, and complains he had to wait over six

27   months to get an appropriate mask for his C.P.A.P. machine. Recently, plaintiff had severe

28   stomach pain, nausea, vomiting and diarrhea, and received no treatment, despite numerous
                                                        1
 1   requests for medical care. Plaintiff claims the only things provided him and four other men was

 2   to put them on a liquid diet: chicken broth, apple juice, and 7-Up three times a day. Plaintiff

 3   states he is extremely ill, feels “near death,” “past exhaustion,” has “zero nutrition,” and is

 4   “delirious.” (ECF No. 19 at 2.) Plaintiff states he was given immodium two days ago, which

 5   only reduced the frequency of the diarrhea a little. (Id.) Plaintiff claims he should have been

 6   hospitalized long ago. (Id.) His filing was signed on July 26, 2019.

 7          While the court is sympathetic to plaintiff’s medical issues, plaintiff is not permitted to

 8   add new claims to an ongoing case in this manner. Under limited circumstances, a plaintiff may

 9   add newly exhausted claims to an existing action. See Rhodes v. Robinson, 621 F.3d 1002 (9th

10   Cir. 2010) (authorizing amended complaint containing newly exhausted claims based on related

11   conduct that occurred after the filing of the original complaint). But “a prisoner must exhaust his

12   administrative remedies for the claims contained within his complaint before that complaint is

13   tendered to the district court.” Id. at 1004, citing McKinney v. Carey, 311 F.3d 1198, 1199 (9th

14   Cir. 2002) (per curiam); and Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006). The

15   United States Supreme Court confirmed that district courts are bound by the Prison Litigation

16   Reform Act’s textual mandate requiring all inmates to exhaust administrative remedies before

17   bringing an action in federal court. See Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (refuting

18   a “special circumstance” exception to the rule of exhaustion). The court therefore cannot

19   consider plaintiff’s new, unexhausted claims in the instant lawsuit.

20          In addition, plaintiff may not submit a stack of exhibits and expect the court to review the
21   documents to speculate as to their intended purpose. Rather, exhibits should be tendered only in

22   connection with a properly-filed motion in which the purpose of the exhibit is made clear.

23   Finally, plaintiff should refrain from filing copies of court orders and other documents already

24   filed with the court. The court retains a record of court orders and filings by the parties. Re-filing

25   such documents unnecessarily congests the court’s record.

26   ////
27   ////

28   ////
                                                         2
 1             Accordingly, for all of the above reasons, IT IS HEREBY ORDERED that plaintiff’s

 2   motion to submit addendum (ECF No. 19) is denied without prejudice.

 3   Dated: August 22, 2019

 4

 5
     /curr2513.exs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
